DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2018, 10/23/2018, 09/28/2021, 01/24/2022, 11/04/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21, 25-33, 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-036823 (Imura) in view of JP 2016-83985 (Tajima). 

Regarding claim 20, Imura teaches a wheel (Fig. 1 shows wheels 120A-B and Fig. 2 is a front view of the rear wheel 120B 122) [0017-0018] comprising: a rim portion (Fig. 2 shows rim 123) [0020], a disk portion (Fig. 2 shows disk 124) [0020] and a battery (Fig. 2 shows battery 130) [0022], 
wherein the battery includes an electrolyte solution which comprises an organic solvent (use of carbon in the battery solvent which thereby makes it an organic solvent such as dimethyle carbonate) [0037-0038, 0046], 
wherein the battery is provided in the rim portion (Fig. 2 shows battery 130 provided in the rim portion 123),
wherein the battery has a belt-like shape (Fig. 2 shows the battery 130 to have a ring shape ie. belt-like shape) [0020-0023], and wherein the battery is provided in a state of being wrapped around a cylindrical portion of the rim portion (Fig. 2 shows battery 130 being provided in a state of being wrapped around a cylindrical portion) [0022-0023].
	However, Imura does not explicitly teach battery wrapped around more than one lap.
	However, Tajima teaches battery wrapped around more than one lap (Fig. 4A-B shows battery 20 wind more than one turn) [0034-0035].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the battery wrapped around more that one lap as taught by Tajima in order to attain a longer battery thereby ensuring a battery with greater capacity to carry more power.

Regarding claim 21, Imura and Tajima does not teach wheel according to claim 20.
	However, Imura does not teach wherein the wheel further comprises a first electric power transmission mechanism, wherein the first electric power transmission mechanism is provided in the disk portion, and wherein the first electric power transmission mechanism is electrically connected to the battery.
	However, Tajima teaches wherein the wheel further comprises a first electric power transmission mechanism (first power transmission mechanism 30) [0026], wherein the first electric power transmission mechanism is provided in the disk portion [0067], and wherein the first electric power transmission mechanism is electrically connected to the battery (first power transmission mechanism 30 is connected to the battery 20) [0045-0046].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the wheel further comprises a first electric power transmission mechanism, wherein the first electric power transmission mechanism is provided in the disk portion, and wherein the first electric power transmission mechanism is electrically connected to the battery as taught by Tajima in order to ensure that the battery and the other electrical components of the vehicle are all disposed in a compact manner thereby saving space as well as ensuring that they are all properly connected to ensure efficient power transfer to and from the battery.

Regarding claim 25, Imura and Tajima teaches wheel according to claim 21.
	However, Imura does not teach wherein the first electric power transmission mechanism is a connector including a contact point.
However, Tajima teaches wherein the first electric power transmission mechanism is a connector including a contact point [0009, 0012].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first electric power transmission mechanism is a connector including a contact point as taught by Tajima in order to electrically connect the battery to the vehicle thereby ensuring the battery as a power supply.

Regarding claim 26, Imura and Tajima teaches wheel according to claim 21.
	However, Imura does not teach wherein the first electric power transmission mechanism is enable to wirelessly transmit and receive electric power.
	However, Tajima teaches wherein the first electric power transmission mechanism is enable to wirelessly transmit and receive electric power (the wheel includes power transmission mechanism 30 comprising a wireless module to wirelessly transmit and receive power) [0026- 0027, 0046].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first and second wheel configured to wirelessly transmit and receive power as taught by Tajima in order to ensure that power transfer is available to be done in a wireless manner thereby avoiding any of the wiring issues.

Regarding claim 27, Imura and Tajima teaches vehicle comprising: the wheel according to claim 21.
	However, Imura does not teach an electric power control unit; and a second electric power transmission mechanism electrically connected to the first electric power transmission mechanism, wherein the electric power control unit is configured to control charge and discharge of the battery through the second electric power transmission mechanism and the first electric power transmission mechanism.
	However, Tajima teaches an electric power control unit (controller 61) [0043-0049, 0050-0053]; and a second electric power transmission mechanism electrically connected to the first electric power transmission mechanism (power transmission mechanism 60 ie. second electric power
transmission mechanism is electrically connected to power transmission mechanism 30 ie. first electric power transmission mechanism) [0045-0049],
wherein the electric power control unit is configured to control charge and discharge of the battery through the second electric power transmission mechanism and the first electric power transmission mechanism (controller 61 control charge and discharge of the battery 20 using the power transmission 30 and 60) [0051-0055].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have an electric power control unit; and a second electric power transmission mechanism electrically connected to the first electric power transmission mechanism, wherein the electric power control unit is configured to control charge and discharge of the battery through the second electric power transmission mechanism and the first electric power transmission mechanism as taught by Tajima in order to ensure that the battery and the other electrical components of the vehicle are all disposed in a compact manner thereby saving space as well as ensuring that they are all properly connected to ensure efficient power transfer to and from the battery. 


Regarding claim 28, Imura and Tajima teaches vehicle comprising: the wheel according to claim 21.
	However, Imura does not teach an electric power control unit; and
a second electric power transmission mechanism electrically connected to the first electric
power transmission mechanism,
wherein the electric power control unit is configured to control charge and discharge of the battery using the second electric power transmission mechanism and the first electric power transmission mechanism, and
wherein the second electric power transmission mechanism is electrically connected to the first electric power transmission mechanism in a state of the wheel rotating.
	However, Tajima teaches an electric power control unit (controller 61) [0050-0053]; and
a second electric power transmission mechanism electrically connected to the first electric power transmission mechanism (power transmission mechanism 60 ie. second electric power transmission mechanism is electrically connected to power transmission mechanism 30 ie. first electric power transmission mechanism) [0045-0049],
wherein the electric power control unit is configured to control charge and discharge of the battery using the second electric power transmission mechanism and the first electric power transmission mechanism (controller 61 control charge and discharge of the battery 20 using the power transmission 30 and 60) [0051-0055], and
wherein the second electric power transmission mechanism is electrically connected to the first electric power transmission mechanism in a state of the wheel rotating (power transmission mechanisms 30 and 60 are electrically connected to each other as the battery 20 sends and receives power to and from the motor 64 during a drive and a deceleration) [0043-0055].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to an electric power control unit; and a second electric power transmission mechanism electrically connected to the first electric power transmission mechanism, wherein the electric power control unit is configured to control charge and discharge of the battery using the second electric power transmission mechanism and the first electric power transmission mechanism, and wherein the second electric power transmission mechanism is electrically connected to the first electric power transmission mechanism in a state of the wheel rotating as taught by Tajima in order to ensure that the battery and the other electrical components of the vehicle are all disposed in a compact manner thereby saving space as well as ensuring that they are all properly connected to ensure efficient power transfer to and from the battery. 


Regarding claim 29, Imura and Tajima teaches vehicle comprising: the wheel according to claim 26.
	However, Imura does not teach an electric power control unit; and a second electric power transmission mechanism electrically connected to the first electric power transmission mechanism, wherein the electric power control unit is configured to control charge and discharge of the battery using the second electric power transmission mechanism and the first electric power transmission mechanism, and wherein the second electric power transmission mechanism is configured to wirelessly transmit and receiving receive electric power.
However, Tajima teaches an electric power control unit (controller 61) [0050-0053]; and a second electric power transmission mechanism electrically connected to the first electric power transmission mechanism (power transmission mechanism 60 ie. second electric power transmission mechanism is electrically connected to power transmission mechanism 30 ie. first electric power transmission mechanism) [0045-0049],
wherein the electric power control unit is configured to control charge and discharge of the battery using the second electric power transmission mechanism and the first electric power transmission mechanism (controller 61 control charge and discharge of the battery 20 using the power transmission 30 and 60) [0051-0055], and
wherein the second electric power transmission mechanism is configured to wirelessly transmit and receiving receive electric power (power transmission mechanism 60 is configured to wirelessly transmit and receive power) [0026-0027, 0048].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have an electric power control unit; and a second electric power transmission mechanism electrically connected to the first electric power transmission mechanism, wherein the electric power control unit is configured to control charge and discharge of the battery using the second electric power transmission mechanism and the first electric power transmission mechanism, and wherein the second electric power transmission mechanism is configured to wirelessly transmit and receiving receive electric power as taught by Tajima in order to ensure that the battery and the other electrical components of the vehicle are all disposed in a compact manner thereby saving space as well as ensuring that they are all properly connected to ensure efficient power transfer to and from the battery.

Regarding claim 30, Imura teaches a vehicle (Fig. 1 shows vehicle 100) comprising:
a first unit (Fig. 1 shows two rear wheel 120A-B one of which is the first unit) [0016] comprising:
a first wheel comprising a first rim portion and a first disk portion (Fig. 1-2 shows wheel 102B comprising rim 123 and disk 124) [0020-0022];
a first motor configured to drive the first wheel (Fig. 1 motor 110A-B drives the wheel) [0015- 0016, 0056];
a first battery (Fig. 1-2 shows battery 130B); and
a first electric power control unit to control the first motor (control unit not shown in Figures that drives and controls the motor) [0023]; and
a second unit (Fig. 1 shows two rear wheel 120B one of which is the first unit) [0016] comprising:
a second wheel comprising a second rim portion and a second disk portion (Fig. 1-2 shows wheel 102B comprising rim 123 and disk 124) [0020-0022];
a second motor configured to drive the second wheel (Fig. 1 motor 110A-B drives the wheel) [0015-0016, 0056];
a second battery (Fig. 1-2 shows battery 130B); and
a second electric power control unit to control the second motor (control unit not shown in Figures that drives and controls the motor) [0023],
wherein the first battery includes an electrolyte solution which comprises an organic solvent (use of carbon in the battery solvent which thereby makes it an organic solvent such as dimethyle carbonate) [0037-0038, 0046], 
wherein the first battery is positioned in the first rim portion (Fig. 2 shows battery 130 positioned in the rim 123 portion) [0022], wherein the second battery is positioned in the second rim portion (Fig. 2 shows battery 130 positioned in the rim 123 portion) [0022], wherein the first battery has a first belt-like shape (Fig. 2 shows the battery 130 to have a ring shape ie. belt-like shape) [0020-0023],
wherein the first battery is provided in a state of being wrapped around a cylindrical portion of the first rim portion (Fig. 2 shows battery 130 being provided in a state of being wrapped around a cylindrical portion) [0022-0023],
wherein the second battery includes an electrolyte solution which comprises an organic solvent (use of carbon in the battery solvent which thereby makes it an organic solvent such as dimethyle carbonate) [0037-0038, 0046], 
wherein the second battery has a second belt-like shape (Fig. 2 shows the battery 130 to have a ring shape ie. belt-like shape) [0020-0023], and wherein the second battery is provided in a state of being wrapped around a cylindrical portion of the second rim (Fig. 2 shows battery 130 being provided in a state of being wrapped around a cylindrical portion) [0022-0023].
	However, Imura does not explicitly teach battery configured to receive regenerated electric power which is generated by the motor; control unit to control the regenerated electric power generated by the first motor; battery wrapped around more than one lap.
	However, Tajima teaches battery configured to receive regenerated electric power which is generated by the motor (motor 64 charging battery 65 during regeneration function) [0055- 0056, 0061-0062]; control unit to control the regenerated electric power generated by the motor (power control unit 62 controls the regenerated electric power generated by the motor) [0056]; battery wrapped around more than one lap (Fig. 4A-B shows battery 20 wind more than one turn) [0034-0035].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the battery receiving power from the motor during regeneration function and battery wrapped around more than one lap as taught by Tajima in order to attain an effectively charged battery by virtue of utilizing the regeneration power from the motor and having a longer battery size thereby ensuring a battery with greater capacity to carry more power.

Regarding claim 31, Imura and Tajima teaches vehicle according to claim 30.
However, Imura does not teach further comprising a control unit configured to control the first electric power control unit and the second electric power control unit.
	However, Tajima teaches further comprising a control unit configured to control the first electric power control unit and the second electric power control unit [0050-0053].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have a control unit configured to control the first electric power control unit and the second electric power control unit as taught by Tajima in order to ensure that the wheels are controlled by a vehicle control unit so that all the components are working in conjunction with each other.

Regarding claim 32, Imura teaches wherein the first wheel and the second wheel are arranged in a direction orthogonal to a front direction of the vehicle (Fig. 1 shows wheels 120A-B arranged in a direction orthogonal to a front direction of the vehicle 100).

Regarding claim 33, Imura teaches wherein the second wheel is arranged to be behind the first wheel (Fig. 1 shows the wheels 120A-B to be arranged one behind the other).

Regarding claim 34, Imura teaches wherein the vehicle has two wheels of the first wheel and the second wheel [0016-0018].

Regarding claim 35, Imura and Tajima teaches vehicle according to claim 30.
However, Imura does not teach wherein each of the first wheel and the second wheel is configured to wirelessly transmit and receive electric power.
	However, Tajima teaches wherein each of the first wheel and the second wheel is configured to wirelessly transmit and receive electric power (the wheel includes a wireless module to wirelessly transmit and receive power) [0026-0027, 0046].
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the first and second wheel configured to wirelessly transmit and receive power as taught by Tajima in order to ensure that power transfer is available to be done in a wireless manner thereby avoiding any of the wiring issues.

Regarding claim 36, Imura teaches wherein the vehicle is hybrid vehicle [0015, 0074]. 
	However, Imura does not teach vehicle to be electrical vehicle. 
	However, Tajima teaches vehicle to be electrical vehicle [0051]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the hybrid vehicle battery system as taught by Imura to be implemented in an electrical vehicle battery system as taught by Tajima in order to ensure that the battery is sending power to an electrical vehicle in an efficient manner. 


Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. 
Regarding claims 20 and 30 the Applicant presents that reference Imura and Tajima are not abiding by the prima facie case of obviousness three basic criteria. 
However, the Examiner disagrees because first, there is reason in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combining the reference teachings. To that point the Examiner would like to present that both Imura and Tajima teaches a battery that is implemented in the wheel of a hybrid and/or hybrid, electrical vehicle thereby indicating the reason that the references can be modified and/or combined to teach the current claim limitations. Secondly, the combination teaches reasonable expectation of success to attain a longer battery thereby ensuring a battery with greater capacity to carry more power. Thirdly, the references Imura and Tajima teaches all the claim limitations as presented in the above rejection. 
Regarding claims 20 and 30, which are the independent claims, the Applicant presents the argument that Imura does not teach the amended limitation: “the battery includes an electrolyte solution which comprises an organic solvent” in case of claim 20 and the amended limitation: “wherein the first battery includes an electrolyte solution which comprises an organic solvent…wherein the second battery includes an electrolyte solution which comprises an organic solvent” in case of claim 30. Applicant refers to paragraphs [0068-0073] and Table 1 of Imura reference to argue that Imura teaches that “Comparative Example 1” (that is an organic electrolyte) has a high ionic conductivity but a low lithium ion transport number, making it difficult to supply a large amount of power.
The reference Imura still does teach that such an organic solvent for the battery would actually function in the Imura as taught in paragraphs [0037-0038], [0046] whereby Imura discloses the use of carbon in the battery solvent which thereby makes it an organic solvent such as dimethyle carbonate which is also stated in the specification of the application in the USPGPUB paragraph [0297]. Therefore, the rejection stands. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836